Order and judgment (one paper), Supreme Court, Bronx County, entered May 8, 1974, denying plaintiffs’ motion for preliminary injunction and granting summary judgment to defendants adjudicating that subdivision (e) of section 110 of the New York City Civil Court Act is constitutional, is unanimously modified, on the law, so as to strike the last decretal paragraph dismissing the complaint and as so modified, affirmed, without costs and without disbursements. For the reasons stated by Justice Brust at Special Term, we hold that the statute is not a violation of section 15 of article VI of the New York State Constitution. However, the court having declared the rights of the parties, the complaint should not have been dismissed. (Lanza v Wagner, 11 NY2d 317, 334; Legislative Conference of City Univ. ofN.Y.v Board of Higher Educ. of City of N. Y, 38 AD2d 524.) Concur—Kupferman, J. P., Murphy, Lupiano, Silverman and Yesawich, JJ. [77 Misc 2d 872.]